Case 2:18-cv-06048-PSG-MRW Document 46 Filed 06/10/19 Page 1 of 3 Page ID #:580




    1    Daniel Cotman (SBN 218315)               Daniel A. Kent (pro hac vice)
         dan@cotmanip.com                         dankent@kentrisley.com
    2    Obi I. Iloputaife (SBN 192271)           Stephen R. Risley (pro hac vice)
         obi@cotmanip.com                         steverisley@kentrisley.com
    3    Jayson S. Sohi (SBN 293176)              KENT & RISLEY LLC
    4    jayson@cotmanip.com                      5755 N Point Pkwy, Suite 57
         COTMAN IP LAW GROUP, PLC                 Alpharetta, GA 30022
    5    35 Hugus Alley, Suite 210                Telephone: 404-585-4214
         Pasadena, CA 91103                       Facsimile: 404-829-2412
    6    Telephone: 626-405-1413
    7    Facsimile: 626-316-7577

    8   Attorneys for Plaintiff
        UNIVERSAL TRANSDATA, LLC
    9
        Douglas G. Muehlhauser (SBN 179,495)
   10   Doug.muehlhauser@knobbe.com
   11   Brandon G. Smith (SBN 307,676)
        Brandon.smith@knobbe.com
   12   KNOBBE, MARTENS, OLSON & BEAR, LLP
        2040 Main Street, 14th Floor
   13   Irvine, CA 92614
   14   Telephone: 949-760-0404
        Facsimile: 949-760-9502
   15
        Attorneys for Defendant,
   16   ADESSO, INC.
   17
                            IN THE UNITED STATES DISTRICT COURT
   18
                             CENTRAL DISTRICT OF CALIFORNIA
   19
         UNIVERSAL TRANSDATA, LLC,            )   Case No. 2:18-CV-06048-PSG-MRW
   20                                         )
               Plaintiff,                     )   ORDER ON
   21                                         )   STIPULATION OF DISMISSAL
               v.                             )   WITH PREJUDICE
   22                                         )
         ADESSO, INC.,                        )
   23                                         )
               Defendant.                     )   Hon. Philip S. Gutierrez
   24                                         )
                                              )   Magistrate Judge Michael R. Wilner
   25                                         )
                                              )
   26
   27
   28
Case 2:18-cv-06048-PSG-MRW Document 46 Filed 06/10/19 Page 2 of 3 Page ID #:581




    1            Plaintiff Universal Transdata, LLC and Defendant Adesso, Inc., pursuant
    2   to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to the dismissal of all claims
    3
        asserted in this action with prejudice, with each party to bear its own costs,
    4
    5   expenses and attorney fees.
    6                                    Respectfully submitted,
    7                                    KENT & RISLEY, LLC
    8
    9   Dated:     June 6, 2019          By: /s/Daniel A. Kent
   10                                        Daniel A. Kent
   11
                                         Attorneys for Plaintiff
   12                                    UNIVERSAL TRANSDATA, LLC
   13
   14
                                         KNOBBE, MARTENS, OLSON & BEAR, LLP
   15
   16
        Dated:     June 6, 2019          By: /s/Douglas G. Muelhauser (w/permission)
   17                                        Douglas G. Muehlhauser
   18                                        Brandon G. Smith

   19                                    Attorneys for Defendant
   20                                    ADESSO, INC.

   21
   22    IT IS SO ORDERED
              June 10, 2019
   23    Dated

   24
         United States District Judge
   25
   26
   27
   28
                                                -1-
Case 2:18-cv-06048-PSG-MRW Document 46 Filed 06/10/19 Page 3 of 3 Page ID #:582




    1                                 ATTESTATION
    2
    3         I, Daniel A. Kent, pursuant to Civil L.R. 5-1(i)(3), hereby attest that
    4   Douglas G. Muehlhauser has concurred in this filing.
    5
    6
        Dated: June 6, 2019                         /s/ Daniel A. Kent
    7
                                                    Daniel A. Kent
    8
                                                    Attorneys for Plaintiff
    9
                                                    Universal Transdata, LLC
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              -2-
